Mr. Presiding Justice Higbee delivered the opinion of the court. 3. Roads and bridges, § 199*—when inclusion of obstructed highway within limits of milage no bar to action for obstruction of highway. A town which has become entitled to a penalty for obstructing a highway under section 71 of the Roads and Bridges Act (J. & A. If 9700) is not deprived thereof by reason of the fact that after the suit was brought the portion of its territory which includes the place where the highway was alleged to have been obstructed has been set off and incorporated as a village. 4. Roads and bridges, § 208*—when evidence that obstructed highway within territory of village incorporated since accrual of action for obstruction incompetent. In an action by a town to recover a penalty for obstructing a highway under section 71 of the Roads and Bridges Act (J. & A. T[ 9700), evidence that after the suit was brought the portion of the highway alleged to have been obstructed was within the territory of a village incorporated since the right of action accrued is incompetent, and it is error to admit such evidence.